DETAILED ACTION
	This Office Action is in response to AFCP 2.0 filed by Applicant’s amendments and arguments on July 26, 2022.

Terminal Disclaimer
Applicant filed Terminal Disclaimer on July 26, 2022 has been approved.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner Remarks regarding Allowable Subject Matter
Claims 49-57.
Examiner considers applicant’s amendments and arguments in pages 4-8 regarding independent claim 49. Examiner believes specifically invention to efficiently process growing large amount of information and efficiently locating accessing, filtering and analyzing the rising mounds of readily accessible information. Examiner believes the limitation of “collecting and processing data over a communications network, comprising: 
a plurality of processor-based user devices configured to transmit information requests over the communications network to monitor events, each processor-based user device being associated with a user; 
a web server comprising a processor configured to receive the information requests from the plurality of processor-based user devices, to group the information requests based on a requested event to be monitored, to periodically retrieve unstructured data from data sources in response to each group of information requests over the communications network, to convert the unstructured data by parsing the unstructured data into structured data, to analyze the structured data for said each group of information requests and to provide a result analysis comprising historical data and an analytical graphical representation to users associated with said each group of information requests; and 
a database to store the retrieved data and the result analysis for said each group of information requests" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claim 49 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, collecting and processing data over a communications network, comprising: 
a plurality of processor-based user devices configured to transmit information requests over the communications network to monitor events, each processor-based user device being associated with a user; 
a web server comprising a processor configured to receive the information requests from the plurality of processor-based user devices, to group the information requests based on a requested event to be monitored, to periodically retrieve unstructured data from data sources in response to each group of information requests over the communications network, to convert the unstructured data by parsing the unstructured data into structured data, to analyze the structured data for said each group of information requests and to provide a result analysis comprising historical data and an analytical graphical representation to users associated with said each group of information requests; and 
a database to store the retrieved data and the result analysis for said each group of information requests.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159